UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-1514


DEBORAH A. DOOLEY,

                Plaintiff - Appellant,

          v.

MYLAN PHARMACEUTICALS, INC.,

                Defendant – Appellee,

          and

MYLAN INC.; MYLAN BERTEK PHARMACEUTICALS, INC.,

                Defendants.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:13-cv-00001-IMK)


Submitted:   October 1, 2014                          Decided:


Before DUNCAN and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Deborah A. Dooley, Appellant Pro Se. Larissa Cason Dean, James
A. Walls, Joseph V. Schaeffer, SPILMAN, THOMAS & BATTLE, PLLC,
Morgantown, West Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Deborah A. Dooley appeals the district court’s orders

and   judgment   granting    summary      judgment    and    dismissing    her

complaint.     We have reviewed the record and find no reversible

error.   Accordingly, while we grant Dooley leave to proceed in

forma pauperis, we affirm for the reasons stated by the district

court.    Dooley   v.   Mylan     Pharm.,   Inc.,    No.    1:13-cv-00001-IMK

(N.D.W. Va. Apr. 1, 2014; Apr. 30, 2014).                   We deny Dooley’s

motion   for   appointment   of    counsel.     We    dispense     with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                     AFFIRMED




                                      3